JOSEPH, J.
This is an appeal from an order forfeiting a motor vehicle. The forfeiture was ordered upon motion, affidavit and citation, following defendant’s conviction after jury trial for possession of a controlled substance, namely, cocaine ORS 475.992(4).
Defendant’s assignment of error has two parts: that his vehicle was forfeited without authorized procedure and that he was entitled to a jury trial on the issue of transportation of a controlled substance in the vehicle.
Following defendant’s conviction, the district attorney filed a motion and affidavit for the forfeiture and caused a citation to be served on defendant requiring him to appear and show cause why the vehicle used in transporting the contraband drug should not be forfeited to the state pursuant to ORS 167.247.
The statute, in pertinent part, provides as follows:
"(2) Any boat, vehicle or other conveyance used by or with the knowledge of the owner, operator or person in charge thereof for the unlawful transportation or concealment of controlled substances shall be forfeited to the state in the same manner and with like effect as provided in ORS 471.660 and 471.665 [unlawful transportation of intoxicating liquor].” ORS 167.247(2).
By letter opinion the trial court stated:
"Defendant takes the position that the defendant is entitled to a jury trial probably involving two issues; first, as to whether or not he is the owner of the car and secondly, was it used for 'transportation’ in connection with the crime for which the defendant was indicted, tried and found guilty.
"In my opinion I have no discretion at this state [sic] of the proceedings because ORS 471.660(8) requires the forfeiture. Therefore, the 1962 Ford Van, Oregon license 6P-5072, VIN E14TH243103 is forfeited to the State of Oregon to be delivered to the West Linn Police Department to be used for official purposes.”
*862First, defendant’s contention that the forfeiture was void because the procedure was not provided for in the Code of Criminal Procedure cannot be sustained. The legislature, in ORS 167.247, 471.660, and 471.665, has provided a procedure for forfeiture of a conveyance in which drugs have been unlawfully transported or concealed. Appellant has given us no reason why the procedure need be spelled out in the Code of Criminal Procedure, and we perceive none.
In State v. 1920 Studebaker Touring Car, 120 Or 254, 251 P 701 (1927), the Supreme Court held a prior version of ORS 167.247 involving intoxicating liquor unconstitutional for failure to provide the vehicle owner with a jury trial. The rationale of the Studebaker decision is found in the following language:
"If, under the provisions of this act, the property which was made the subject of forfeiture had consisted of intoxicating liquor, gambling devices, or anything which in its nature is injurious to the public welfare, or if the act had required, as a condition of the forfeiture, the conviction of the offending person, the question would be different, but where as here, the lawful property of an innocent person may be forfeited to the state without the previous conviction of anyone, and without the opportunity of a jury trial at any stage of the proceedings, we think the act in so far as it provides that the forfeiture shall be tried by the court without the intervention of a jury is unconstitutional and void, because denying a trial by jury as guaranteed by the state Constitution. ***” 120 Or at 271.
When defendant was arrested he and cocaine were both in the vehicle. Some of the cocaine was concealed in a bag. This was all in evidence in the trial to prove defendant’s possession. Defendant does not contend otherwise. Nor does he claim he was not both owner and operator. Rather, he contended simply that he was entitled to a jury trial on the issue of transporting, which was the basis of the claim for forfeiture.
*863Studebaker supports a right to a jury trial for the vehicle forfeiture. While defendant was afforded notice and an opportunity to be heard in the forfeiture proceeding, and thereby received all necessary due process of law (See Robinson v. Hanrahan, 409 US 38, 93 S Ct 30, 34 L Ed 2d 47 (1972); State v. Glascock, 33 Or App 217, 222-31, 576 P2d 377 (1978), the present form of the statute is still within the strictures of Studebaker relating to the right to trial by jury under Article I, section 17 of the Oregon Constitution.1 The vehicle is, of course, not "injurious to the public welfare” (see Smith v. One Super Wild Cat, 10 Or App 587, 500 P2d 498 (1972)), nor is conviction of an offense arising out of the transportation or concealment made a condition of the forfeiture by ORS 167.247, ORS 471.660 or 471.665. While this proceeding was ancillary to the prosecution of defendant, the issue of transportation was not part of that prosecution. Defendant was entitled to a jury trial.
Reversed and remanded.

"In all civil cases the right of Trial by Jury shall remain inviolate.”